 
EXHIBIT 10.3
 
THIRD AMENDED AGREEMENT
 
This Third Amendment Agreement (“Third Amendment”) is entered into this 29 day
of May, 2002 by and between Caraloe, Inc. (“CARALOE”), with its principal place
of business located at 2001 Walnut Hill Lane, Irving, Texas 75038, and
Mannatech, Inc. (“MANNETECH”), with its principal place of business located at
600 South Royal Lane, Suite 200, Coppell, Texas 75019 (hereinafter collectively
referred to as the “Parties”).
 
WITNESSETH:
 
WHEREAS, on August 14, 1997 the Parties entered into a non-exclusive Supply
Agreement pertaining to the purchase by MANNATECH of CARALOE’s proprietary blend
of bulk mucilaginous polysaccharide from Aloe vera L., otherwise known under the
production name of Manapol® powder (Exhibit “A” hereto, the “Supply Agreement”);
 
WHEREAS, contemporaneously upon entering into the Supply Agreement, the Parties
also entered into a Trademark License Agreement in connection with the
advertising and sale of Manapol® for inclusion as a primary ingredient in the
MANNATECH product line (Exhibit “B” hereto, the “License Agreement”);
 
WHEREAS, on January 12, 2000, the Parties entered into a Letter Agreement
extending the License and Supply Agreements and modifying the projected usage
and purchase requirements for fiscal years 2000 and 2001, as attached hereto as
Exhibit “C” (‘First Amendment”);
 
WHEREAS, on February 14, 2001, the Parties entered into a subsequent agreement
whereby the minimum quantities of Manapol® powder that MANNATECH was obligated
to purchase were decreased on a short-term basis to compensate for a diminution
in expected sales in the international marketplace as indicated and attached
hereto as Exhibit “D” (“Second Amendment”); and
 
WHEREAS, the Parties are desirous of extending the term of the Supply and
License Agreements while again decreasing the monthly purchase requirement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Parties hereto agree as follows:
 
1.
 
Term.  The terms of the Supply and License Agreements shall, as to each, be
extended for an additional twelve and one-half (l2½) months from August 14, 2002
to August 31, 2003 (“Extended Term”), unless earlier terminated in accordance
with the terms of the original Supply and/or License Agreement(s) or this Third
Amendment, as the case may be.



1



--------------------------------------------------------------------------------

 
2.
 
Exclusivity

 

 
(a)
 
The Parties agree that the Supply and License Agreements shall be exclusive to
the extent that CARALOE may not sell or distribute Manapol® in bulk or wholesale
form for sale or otherwise, to anyone whom MANNATECH has by written notice to
CARALOE identified as (and who is), an Independent Associate of MANNATECH
(“Associate”), or whom CARALOE knows or should have known to be an Associate of
Mannatech. For purposes of this paragraph 2, the words “bulk or wholesale” shall
refer only to a sale of one (1) kilogram or more of Manapol® raw material.

 
(b)
 
CAROLE agrees to discontine making bulk or wholesale sales or distributions of
Manapol® raw material to any Associate within thirty (30) days after receipt of
written notice from MANNATECH identifying such Associate.

 
3.
 
Minimum Purchase Requirement.  Beginning January 2002 and monthly
thereafter-MANNATECH shall purchase not less than 250 Kg of Manapol® powder
until the end of the Extended Term of the Supply and License Agreements. CARALOE
agrees that MANNATECH may increase its monthly orders, incrementally, in amounts
not to exceed 20% more than the prior month’s order, subject to ninety (90) days
prior written notice to CARALOE. In the event that MANNATECH reasonably
anticipates that it shall require more than 20% more Manapol® than its prior
monthly order, CARALOE will exert its best reasonable effort to deliver but will
guarantee delivery if MANNATECH gives CARALOE at least 180 days prior written
notice thereof.

 
4.
 
Pricing.  The price per kilogram payable by MANNATECH to CARALOE for Manapol®
shall be dependent on the total quantity of Manapol® ordered by MANNATECH during
a calendar month and shall be as follows:

 
Total Monthly Quantity

--------------------------------------------------------------------------------

  
Price/Kg

--------------------------------------------------------------------------------

200-300 Kg
  
$
1,225/Kg
301-400 Kg
  
$
1,200/Kg
401-500 Kg
  
$
1,150/Kg
501-600 Kg
  
$
1,125/Kg
601 and above
  
$
1,100/Kg

 
5.
 
Mannatech Confidential Information.  CARALOE recognizes and acknowledges that
MANNATECH’s tradename(s), trademarks, copyrights, patents, marketing plans,
identity of and related information regarding its Associates, product
formulations and other proprietary product information and any information
relating to the management/operations of MANNATECH are valuable assets belonging
to MANNATECH and as such are the sole property and may constitute trade secrets
of Mannatech. Prior to and during the performance of the Supply and License
Agreements, as amended hereby, that CARALOE may have or had access to certain
confidential information pertaining to MANNATECH. CARALOE specifically agrees
CARA.LOE will not at any time, during or after the performance of the Supply and
License Agreements, as amended hereby, in any manner, either directly or
indirectly, use, divulge, disclose, or communicate to any person, firm or
corporation, any confidential



2



--------------------------------------------------------------------------------

     
 
information of any kind, nature, or description concerning any matters affecting
or relating to the business of MANNATECH (hereinafter referred to as “Mannatech
Confidential Information”). Mannatech Confidential Information includes but is
not limited to: MANNATECH genealogies (being the information held by MANNATECH
or by any current or former Associate of MANNATECH related to its Associates
including without limitation its relationship with each of its Associate’s, the
Associate’s name, upline and downline, charts, data reports, proprietary product
information which may from time-to-time be made known to CARALOE, the names or
practices of any of MANNATECH’s customers or Associates; MANNATECH’s marketing
methods and related data; the names of MANNATECH’s vendors or suppliers; costs
of materials; costs of its products generally, the prices MANNATECH obtains or
has obtained or at which it sells or has sold its products or services;
manufacturing and sales costs; lists or other written records used in
N4ANNATECH’s business; compensation paid to its Associates, details of training
methods, new products or new uses for old products, merchandising or sales
techniques, contracts and licenses, business systems, computer programs, or any
other confidential information of, about, or concerning the business of
MANNATECH; its manner of operation or other confidential data of any kind,
nature or description.

 
CARALOE agrees to use the Mannatech Confidential Information only for MANNATECH
business and shall return copies of any written Mannatech Confidential
Information in CARALOE’s possession to MANNATECH forthwith upon written demand
and upon termination of the Supply and License Agreements for whatever reason.
 
Notwithstanding anything to the contrary contained in this Third Amendment or in
the Supply Agreement or the License Agreement,

 
(a)
 
CARALOE shall have no obligation to maintain in confidence or return to
MANNATECH any information (i) that was known to CARALOE prior to its disclosure
to CARALOE by MANNATECH or any of its current or former Associates and that did
not become known to CARALOE through disclosure by a person who was then known
actually by CARALOE to have obtained such information or made such disclosure in
violation of any obligation to MANNATECH, (ii) that is now in or hereafter
enters the public domain other than due to a breach by CARALOE of this paragraph
5, (iii) that is disclosed to CARALOE by a third party who is not actually known
by CARALOE to have obtained or disclosed such information in violation of any
obligation to MANNATECH, or (iv) that is independently developed by CARALOE
without the aid, application or use of any Mannatech Confidential information
disclosed to CARALOE; and

 
(b)
 
CARALOE may make any disclosure of Mannatech Confidential Information (i) that
it is necessary or appropriate to make in order to carry out its obligations
under any written agreement with MANNATECH, (ii) that it is required or
permitted to make pursuant to any written consent of or written agreement with
MANNATECH or (iii) that it is required by law to make.



3



--------------------------------------------------------------------------------

 
6.
 
Remedies.  CARALOE acknowledges that MANNATECH has devoted considerable time and
resources in connection with the development of its sales force and products and
establishment of goodwill associated with the same. CARALOE acknowledges that a
breach by CARALOE of paragraph 5 would cause MANNATECH to suffer irreparable
harm, for which damages would be difficult to assess and further agrees that
MANNATECH shall be entitled to injunctive relief in addition to any other right
or remedy MANNATECH may have, including without limitation, the recovery of
damages for the breach of this or any other surviving provision(s) in the Supply
Agreement and License Agreement.

 
7.
 
Effect of Third Amendment.  This Third Amendment shall be effective on and after
January 1, 2002 and shall supersede the First Amendment and the Second
Amendment. Except as expressly amended by this Third Amendment, the terms of the
Supply Agreement and the License Agreement shall remain in full force and
effect. In the event of any inconsistencies between the terms of this Third
Amendment and the terms of the Supply Agreement or the License Agreement, the
terms of this Third Amendment shall control.

 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.
 
CARALOE, INC.
By:
 
/s/    WALTER C. JONES

--------------------------------------------------------------------------------

   
Walter C. Jones
President

 
MANNATECH, INC.
By:
 
/s/    ROBERT M. HENRY

--------------------------------------------------------------------------------

   
Robert M. Henry
Chief Executive Officer



4